  Case 13-31144         Doc 86     Filed 10/12/18 Entered 10/12/18 07:41:54              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-31144
         Heather Vernise Fuller

                    Debtor(s)


CHAPTER 13 STANDING TRUSTEE’S AMENDED FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/05/2013.

         2) The plan was confirmed on 10/10/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/17/2015, 12/02/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/12/2018.

         6) Number of months from filing to last payment: 54.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $960.00.

         10) Amount of unsecured claims discharged without payment: $49,168.64.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-31144           Doc 86         Filed 10/12/18 Entered 10/12/18 07:41:54                     Desc Main
                                           Document Page 2 of 4



Receipts:

         Total paid by or on behalf of the debtor                   $5,398.32
         Less amount refunded to debtor                                 $0.00

NET RECEIPTS:                                                                                          $5,398.32


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                      $4,000.00
    Court Costs                                                                    $0.00
    Trustee Expenses & Compensation                                              $229.87
    Other                                                                          $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $4,229.87

Attorney fees paid and disclosed by debtor:                          $0.00


Scheduled Creditors:
Creditor                                            Claim         Claim            Claim       Principal      Int.
Name                                     Class    Scheduled      Asserted         Allowed        Paid         Paid
AARON S SALE & LEASE                  Unsecured         934.00           NA              NA            0.00       0.00
AMERICASH LOANS LLC                   Unsecured            NA         672.25          672.25          29.63       0.00
AMERICASH LOANS LLC                   Unsecured         744.00           NA              NA            0.00       0.00
ASSET ACCEPTANCE LLC                  Unsecured         818.00        818.87          818.87          36.10       0.00
ASSET ACCEPTANCE LLC                  Unsecured         708.00        708.07          708.07          31.21       0.00
ASSET ACCEPTANCE LLC                  Unsecured      1,767.00            NA              NA            0.00       0.00
Bally Total Fitness                   Unsecured      1,200.00            NA              NA            0.00       0.00
CAPITAL ONE                           Unsecured           1.00           NA              NA            0.00       0.00
Chase Bank                            Unsecured         692.00           NA              NA            0.00       0.00
CHECK N GO                            Unsecured         500.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU        Unsecured      3,483.00       1,700.88        1,700.88          74.97       0.00
Comcast                               Unsecured      1,000.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON                   Unsecured      1,203.00         566.08          566.08          24.88       0.00
CREDITORS DISCOUNT & AUDIT            Unsecured         327.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE                Unsecured         319.00           NA              NA            0.00       0.00
Il Department of Employment Securit   Unsecured            NA       3,446.00        3,446.00           0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY        Unsecured            NA       3,000.00        3,000.00        131.87        0.00
ISAC                                  Unsecured      3,856.00            NA              NA            0.00       0.00
ISAC                                  Unsecured      7,287.00     11,286.68        11,286.68        497.89        0.00
JEFFERSON CAPITAL SYSTEMS LLC         Unsecured      1,000.00         264.78          264.78          11.67       0.00
LA Fitness                            Unsecured         500.00           NA              NA            0.00       0.00
LVNV FUNDING                          Unsecured            NA         969.82          969.82          42.75       0.00
MERCY HOSPITAL & MEDICAL CENT         Unsecured      1,092.00            NA              NA            0.00       0.00
Michael OBrien                        Unsecured         880.00           NA              NA            0.00       0.00
Money Mutual                          Unsecured      1,000.00            NA              NA            0.00       0.00
Mount Sinai Hospital                  Unsecured         100.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER         Unsecured         100.00           NA              NA            0.00       0.00
NELNET LOANS                          Unsecured         100.00           NA              NA            0.00       0.00
Pathology Consultants of Chgo         Unsecured         319.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO           Unsecured         566.00      1,277.99        1,277.99          56.33       0.00
Providence Hospital                   Unsecured         100.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-31144        Doc 86     Filed 10/12/18 Entered 10/12/18 07:41:54                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                              Class    Scheduled      Asserted      Allowed         Paid          Paid
RJM AQUISITIONS FUNDING        Unsecured            NA          84.37         84.37           3.72        0.00
SALLIE MAE                     Unsecured      2,854.00            NA            NA            0.00        0.00
SALLIE MAE INC                 Unsecured      5,242.00       8,074.61        843.01          30.72        0.00
SPRINT                         Unsecured         432.00           NA            NA            0.00        0.00
SPRINT NEXTEL                  Unsecured         950.00      1,381.54      1,381.54          60.90        0.00
St Bernard Hospital            Unsecured         100.00           NA            NA            0.00        0.00
STATE COLLECTION SERVICE       Unsecured         237.00           NA            NA            0.00        0.00
STATE COLLECTION SERVICE       Unsecured         864.00           NA            NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured         722.00        418.38        418.38          18.44        0.00
US CELLULAR                    Unsecured         901.00        901.74        901.74          39.75        0.00
US DEPT OF EDUCATION           Unsecured     19,754.00       3,983.10      1,637.63          77.62        0.00
WOW CHICAGO                    Unsecured         341.00           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                $0.00                $0.00
      Mortgage Arrearage                                    $0.00                $0.00                $0.00
      Debt Secured by Vehicle                               $0.00                $0.00                $0.00
      All Other Secured                                     $0.00                $0.00                $0.00
TOTAL SECURED:                                              $0.00                $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                $0.00
       Domestic Support Ongoing                             $0.00                $0.00                $0.00
       All Other Priority                                   $0.00                $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $29,978.09           $1,168.45                  $0.00


Disbursements:

       Expenses of Administration                            $4,229.87
       Disbursements to Creditors                            $1,168.45

TOTAL DISBURSEMENTS :                                                                         $5,398.32




UST Form 101-13-FR-S (09/01/2009)
  Case 13-31144         Doc 86      Filed 10/12/18 Entered 10/12/18 07:41:54                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/12/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
